                   UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES K. SMITH,

            Plaintiff,                         Case No.: 2:21-cv-10660
vs.
                                               Hon. Nancy G. Edmunds
MENARD, INC., a Wisconsin incorporation
doing business in the State of Michigan,       Mag. Anthony P. Patti

              Defendant.
________________________________________/
DAVID W. BRAUER (P41974)
David W. Brauer, PLLC
Attorneys for Plaintiff
722 E. Grand River Ave.
Brighton, MI 48116
(517) 548-1998/(517) 548-0102[fax]
david@davidbrauerlaw.com

MARK SHREVE (P29149)
Garan Lucow Miller, P.C.
Attorney for Defendant
1450 W. Long Lake Rd., Ste. 350
Troy, MI 48098-633
(248) 641-7600/(248) 641-0222 [fax]
mshreve@garanlucow.com
_________________________________________/

                QUALIFIED PROTECTIVE ORDER
      AND AUTHORIZATION PURSUANT TO HEALTH INSURANCE
         PORTABILITY AND ACCOUNTABILITY ACT (HIPAA)


1.    IT IS HEREBY ORDERED that this Court authorizes the disclosure

and sharing of Plaintiff, James K. Smith‘s “personal health information”

protected under the Health Insurance Portability and Accountability Act

(hereinafter “HIPAA”) (42 USC §1320d et seq.) and the regulations



                                           1
promulgated thereunder (45 CFR §§160, 164 et seq.) pursuant to the terms

and conditions contained in this Order.

2.    IT IS HEREBY FURTHER ORDERED that Plaintiff, James K. Smith’s,

health care providers including, but not limited to examining, testing and/or

treating doctors and other medical personnel shall provide copies of all

records and may discuss the Plaintiff, James K. Smith’s, medical conditions

and past, present and future treatment with counsel for the Defendant.

3.    IT IS FURTHER ORDERED that this Order does not compel the health

care provider to participate in an interview or meeting against his or her

wishes, nor to occur outside the presence of the health care provider’s

attorney if he or she wishes to have one present. The purpose of the

interview or meeting conducted by attorneys for Defendant and/or

Defendant’s agents is to assist Defendant in its defense of the above-

referenced action brought by James K. Smith. The meeting or interview is

not at the request of James K. Smith; however, James K. Smith and his

counsel are on notice of the existence of this order.

4.    IT IS FURTHER ORDERED that all covered entities under HIPAA,

including but not limited to the health care providers, examining, testing

and/or treating doctors and other medical personnel of James K. Smith are

authorized and permitted to disclose and/or share James K. Smith’s personal

health information to the attorneys or agents of Defendant. The personal
                                      2
health information of James K. Smith may be provided orally in discussions

with Defendant’s attorneys and/or agents or in written, visual or other

recorded form. The consent of or notice to James K. Smith and/or his

attorneys is not required prior to the disclosure of this information by any

health care provider.

5.   IT IS FURTHER ORDERED that counsel for the Defendant is

permitted to use or disclose protected information for all purposes involved

this action, except as limited by the Federal Rules of Civil Procedure for

discovery and subject to the Federal Rules of Evidence for use at trial, and

upon resolution of this action, counsel for the Defendant who receives written

or otherwise recorded protected health care information of the Plaintiff,

James K. Smith, shall destroy or return the information (including all copies

made) to the health care provider.

6.   IT IS FURTHER ORDERED that a copy of this order must be given by

defense counsel to any healthcare provider to whom its provision apply, in

advance of any meeting or interview.




May 25, 2021                               Anthony P. Patti
                                           U.S. Magistrate Judge




                                       3
